Citation Nr: 0004152	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  99-03 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
bilateral loss of vision claimed to have been incurred as a 
result of Department of Veterans Affairs (VA) 
hospitalizations.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
duodenal ulcer disease.

3.  Basic eligibility for non-service connected pension 
benefits.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



REMAND

The veteran had active service from January 18 to March 22, 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 1998.  In his substantive appeal dated in 
February 1999, the veteran indicated that he wanted a hearing 
before a member of the Board, to be held at the RO.  
Accordingly, in October 1999, the veteran was notified that 
he was scheduled for a hearing to be held at the St. 
Petersburg, Florida, RO in December 1999, before a member of 
the Board.  The veteran failed to appear for this hearing, 
without good cause shown at that time, and the case was 
forwarded to the Board for appellate consideration.  

However, in January 2000, the RO notified the Board that the 
veteran had called the St. Petersburg RO, stating that he was 
now residing in Salt Lake City, Utah, and had been unable to 
appear at his hearing in St. Petersburg, as a result.  
However, he still wanted to appear for a hearing before a 
Board member, this time in Salt Lake City.  Consequently, to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The Salt Lake City, Utah, RO should 
schedule the veteran for a hearing, to be 
held at that RO, before a member of the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




